


















--------------------------------------------------------------------------------













SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of August 31, 2017


Between


INFINITY PROPERTY AND CASUALTY CORPORATION
and
INFINITY INSURANCE COMPANY


and


REGIONS BANK, as Lender


Relating to a


$50,000,000 Revolving Loan















--------------------------------------------------------------------------------









04121343.4

--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE 1 Rules of Construction and Definitions    1
SECTION 1.1    General Rules of Construction.    1
SECTION 1.2    Definitions.    2
ARTICLE 2 Credit to be Extended Under this Agreement    10
SECTION 2.1    Revolving Loan.    10
SECTION 2.2    Revolving Note.    10
SECTION 2.3    Interest.    10
SECTION 2.4    Prepayments.    11
SECTION 2.5    Extension of Termination Date.    11
SECTION 2.6    Place and Time of Payments.    11
SECTION 2.7    Facility Fee.    12
SECTION 2.8    Auto Debt Provision.    12
SECTION 2.9    Maximum IIC Liability Amount.    12
SECTION 2.10    Upfront Fee.    12
SECTION 2.11    Increase in LIBOR-Based Rate; Reduction of Return.    12
ARTICLE 3 Representations and Warranties    14
SECTION 3.1    Organization, Powers, etc.    14
SECTION 3.2    Authorization of Borrowing, etc.    14
SECTION 3.3    Litigation.    14
SECTION 3.4    Agreements.    14
SECTION 3.5    Federal Reserve Board Regulations.    14
SECTION 3.6    Investment Company Act.    15
SECTION 3.7    ERISA.    15


04121343.4    i

--------------------------------------------------------------------------------




SECTION 3.8    Enforceability.    15
SECTION 3.9    Consents, Registrations, Approvals, etc.    15
SECTION 3.10    Financial Condition.    15
SECTION 3.11    No Misleading Information.    16
SECTION 3.12    Taxes.    16
SECTION 3.13    Patents, Trademarks.    16
SECTION 3.14    Hazardous Substances.    16
SECTION 3.15    Solvency.    16
SECTION 3.16    Government Regulation.    17
SECTION 3.17    Subsidiaries.    17
ARTICLE 4 Conditions of Lending    17
SECTION 4.1    Representations and Warranties.    17
SECTION 4.2    No Default.    17
SECTION 4.3    Automatic Representations and Warranties.    17
SECTION 4.4    Required Items.    18
SECTION 4.5    Authorized Representative Certificates.    18
SECTION 4.6    Other Supporting Documents.    18
ARTICLE 5 Covenants    18
SECTION 5.1    Existence.    18
SECTION 5.2    Continuation of Current Business.    18
SECTION 5.3    Sale of Assets, Consolidation, Merger.    19
SECTION 5.4    Accounting Records.    19
SECTION 5.5    Reports to the Lender.    19
SECTION 5.6    Maintenance.    20
SECTION 5.7    Insurance.    20


04121343.4    ii

--------------------------------------------------------------------------------




SECTION 5.8    Payment of Indebtedness, Taxes, etc.    20
SECTION 5.9    Litigation Notice.    20
SECTION 5.10    Visitation.    21
SECTION 5.11    Notice of Default.    21
SECTION 5.12    Further Assurances.    21
SECTION 5.13    Transactions with Related Persons.    21
SECTION 5.14    Use of Credit Proceeds.    21
SECTION 5.15    Financial Covenants.    21
SECTION 5.16    Depository Relationship.    23
SECTION 5.17    Fiscal Year.    23
SECTION 5.18    Amendments to Governing Documents.    23
ARTICLE 6 Events of Default    23
SECTION 6.1    Events of Default.    23
SECTION 6.2    Lender's Remedies on Default.    25
ARTICLE 7 Miscellaneous    25
SECTION 7.1    Notices.    25
SECTION 7.2    Expenses; Indents; Damage; Waiver.    27
SECTION 7.3    Independent Obligations.    28
SECTION 7.4    Successors and Assigns; Participation.    28
SECTION 7.5    Governing Law.    29
SECTION 7.6    Date of Agreement.    29
SECTION 7.7    Separability Clause.    29
SECTION 7.8    Counterparts.    29
SECTION 7.9    No Oral Agreements.    29
SECTION 7.10    Waiver and Election.    29


04121343.4    iii

--------------------------------------------------------------------------------




SECTION 7.11    No Obligations of Lender.    29
SECTION 7.12    Set-off.    30
SECTION 7.13    [Intentionally omitted].    30
SECTION 7.14    Submission to Jurisdiction.    30
SECTION 7.15    Usury Laws.    30
SECTION 7.16    Termination.    31
SECTION 7.17    WAIVER OF JURY TRIAL.    31
SECTION 7.18    PATRIOT Act Compliance.    31






04121343.4    iv

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT ("this Agreement") dated as of
August 31, 2017 is between INFINITY PROPERTY AND CASUALTY CORPORATION, an Ohio
corporation (“IPCC”), INFINITY INSURANCE COMPANY, an Indiana insurance
corporation (“IIC”; IIC and IPCC are together referred to as the “Borrower”),
and REGIONS BANK, an Alabama banking corporation (the "Lender").
Recitals


A.    IPCC and the Lender have heretofore entered into that certain Amended and
Restated Credit Agreement dated August 31, 2008, as amended by that certain
First Amendment thereto dated August 31, 2011 between IPCC and the Lender and
that certain Second Amendment thereto dated August 20, 2014 between the Borrower
and the Lender (as amended, the “Existing Credit Agreement”).
B.    The Borrower and the Lender desire to amend and restate, in its entirety,
the Existing Credit Agreement as set forth in this Agreement.

Agreement
NOW, THEREFORE, in consideration of the foregoing Recitals, the Borrower and the
Lender hereby agree that the Existing Credit Agreement is hereby further amended
and restated in its entirety as follows:
Article 1

Rules of Construction and Definitions
SECTION 1.1    General Rules of Construction. For the purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
(a)    Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP or SAP. Financial statements and other information required
to be delivered by the Borrower to the Lender pursuant to this Agreement shall
be prepared in accordance with GAAP or SAP. If at any time any change in GAAP or
SAP would affect the computation of any financial covenant or requirement set
forth in any Credit Document, and either the Borrower or the Lender shall object
in writing to determining compliance based on such change, then the Borrower and
the Lender shall negotiate in good faith to amend such financial covenant or
requirement to preserve the original intent thereof in light of such change to
GAAP or SAP; provided that until so amended such computations shall continue to
be made on a basis consistent with the most recent financial statements
delivered pursuant to this Agreement as to which no such objection has been
made.


04121343.4    

--------------------------------------------------------------------------------




(b)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto”, “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision hereof
or thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Annexes, Appendices and Schedules shall be construed to refer to Sections of,
and Exhibits, Annexes, Appendices and Schedules to, the Credit Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any references to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
(c)    Unless otherwise expressly indicated, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “through” means “to and including”.
(d)    Unless otherwise indicated, all references to a specific time shall be
construed to Central Standard Time or Central Daylight Savings Time, as the case
may be.
SECTION 1.2    Definitions. As used in this Agreement, the following terms are
defined as follows:
(a)    Actual/360 Day Basis means a method of computing interest and other
charges on the basis of an assumed year of 360 days for the actual number of
days elapsed, meaning that the interest accrued for each day will be computed by
multiplying the interest rate applicable on that day by the unpaid principal
balance on that day and dividing the result by 360.
(b)    Advance is defined in Section 2.1.
(c)    Affiliate means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
(d)    Annual Statement means the annual statutory financial statement of IIC
required to be filed with the insurance commissioner (or similar authority) of
its jurisdiction of incorporation, which statement shall be in the form required
by IIC's jurisdiction of incorporation or, if no specific


04121343.4    2

--------------------------------------------------------------------------------




form is so required, in the form of financial statements recommended by the NAIC
to be used for filing annual statutory financial statements and shall contain
the type of information recommended by the NAIC to be disclosed therein,
together with all exhibits or schedules filed therewith.
(e)    Authorized Representative means the officer or officers of the Borrower
that are duly authorized to act for such entity in the specified capacity under
the Governing Documents of such entity or applicable law.
(f)    Borrower shall have the meaning attributed to that term in the preamble
to this Agreement.
(g)    Business Day means (a) any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of Alabama or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the LIBOR-Based Rate,
the term Business Day means any day which is a Business Day described in clause
(a) and which is also a day for trading by and between banks in Dollar deposits
in the London interbank market.
(h)    Change of Control means an event or series of events by which (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than fifty percent (50%) of
the equity interests of IPCC entitled to vote for members of the board of
directors or equivalent governing body of IPCC on a fully diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or (b) during any period of
twenty-four (24) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of IPCC cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body.
(i)    Closing Date means August 31, 2017.
(j)    Control means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
Controlling and Controlled have meanings correlative thereto. Without limiting
the generality of the foregoing, a Person shall be deemed to be Controlled


04121343.4    3

--------------------------------------------------------------------------------




by another Person if such other Person possesses, directly or indirectly, power
to vote thirty-five percent (35%) or more of the securities having ordinary
voting power for the election of directors, managing general partners or the
equivalent.
(k)    Credit means, individually and collectively, all loans, forbearances,
renewals, extensions, advances, disbursements and other extensions of credit now
or hereafter made by the Lender to or for the account of the Borrower under this
Agreement and the other Credit Documents, including the Loans.
(l)    Credit Documents means this Agreement and the documents described in
Exhibit A and all other documents now or hereafter executed or delivered in
connection with the transactions contemplated thereby.
(m)    Debt of any person means, without duplication, all of the following: (a)
all Funded Debt; (b) net obligations under any Swap Agreement; (c) all
Guarantees in respect of Debt of another Person; and (d) all Debt of the types
referred to in clauses (a) through (c) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Debt is expressly made non-recourse to the Borrower or
such Subsidiary. For purposes hereof, the amount of Debt shall be determined
based on Swap Termination Value in the case of net obligations under any Swap
Agreement under clause (b).
(n)    Default Rate means a rate of interest equal to two percentage points (200
basis points) in excess of the Prime Rate, or the maximum rate permitted by law,
whichever is less.
(o)    Dollars and the sign “$” means the lawful money of the United States.
(p)    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
(q)    Events of Default is defined in Section 6.1. An Event of Default "exists"
if an Event of Default has occurred and is continuing.
(r)    Funded Debt means, as to any Person at a particular time, without
duplication, all of the following: (a) all obligations for borrowed money,
whether current or long-term (including the Obligations hereunder), and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments but specifically excluding trade payables incurred in the
ordinary course of business; (b) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and not past due for more than sixty (60) days after
the due date for such trade account payable); (c) all obligations under letters
of credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties); (d) the implied principal component of
capital leases, synthetic leases and securitization transactions; (e) all
preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments; (f) all Guarantees in respect
of Funded Debt of another Person; and (g) Funded Debt of any partnership or
joint venture or other similar entity in which such Person is a general partner
or joint venturer, and, as such, has personal liability for such obligations,
but only to the extent there is recourse to such Person for


04121343.4    4

--------------------------------------------------------------------------------




payment thereof. For purposes hereof, the amount of Funded Debt shall be
determined (x) based on the outstanding principal amount in the case of borrowed
money indebtedness under clause (a) and purchase money indebtedness and the
deferred purchase obligations under clause (b), (y) based on the maximum amount
available to be drawn in the case of letter of credit obligations and the other
obligations under clause (c), and (z) based on the amount of Funded Debt that is
the subject of the Guarantees in the case of Guarantees under clause (f).
(s)    GAAP means accounting principles generally accepted in the United States
in effect as of the date of determination thereof.
(t)    Governing Documents means, with respect to any person that is not a
natural person, all organizational and governing documents applicable thereto.
(u)    Governmental Authority means any national, state, county, municipal or
other government, domestic or foreign, and any agency, authority, department,
commission, bureau, board, court or other instrumentality thereof.
(v)    Governmental Requirements means all laws, rules, regulations, ordinances,
judgments, decrees, codes, orders, injunctions, notices and demand letters of
any Governmental Authority.
(w)    Guarantee means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly. The term “Guarantee” as a verb has a corresponding meaning.
(x)    Hazardous Substances means all pollutants, effluents, contaminants,
emissions, toxic or hazardous wastes and other substances, the removal of which
is required or the manufacture, use, maintenance, handling, discharge or release
of which is regulated, restricted, prohibited or penalized by any Governmental
Requirement, or even if not so regulated, restricted, prohibited or penalized,
might pose a hazard to the health and safety of the public or the occupants of
the property on which it is located or the occupants of the property adjacent
thereto, including (1) asbestos or asbestos-containing materials, (2) urea
formaldehyde foam insulation, (3) polychlorinated biphenyls (PCBs), (4)
flammable explosives, (5) radon gas, (6) laboratory wastes, (7) experimental
products, including genetically engineered microbes and other recombinant DNA
products, (8) petroleum, crude oil, natural gas, natural gas liquid, liquefied
natural gas, other petroleum products and synthetic gas usable as fuel, (9)
radioactive materials and (10) any substance or mixture listed, defined or
otherwise determined by any Governmental Authority to be hazardous, toxic or
dangerous, or otherwise regulated, affected, controlled or giving rise to
liability under any Governmental Requirement.
(y)    Interest Determination Date means the Closing Date and the first Business
Day of each calendar month in each year.
(z)    LIBOR means the London Interbank Offered Rate.


04121343.4    5

--------------------------------------------------------------------------------




(aa)    LIBOR-Based Rate means, as of any Interest Determination Date, the rate
per annum (rounded upward to the next whole multiple of one sixteenth of one
percent (1/16 of 1%)) equal to (a) the LIBOR or a comparable or successor rate,
which rate is approved by the Lender, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Lender from time to time) for deposits
with a term equivalent to one (1) month in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
such Interest Determination Date, or (b) in the event the rate referenced in the
preceding clause (a) does not appear on such page or service or if such page or
service shall cease to be available, the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the
rate determined by the Lender to be the offered rate on such other page or other
service which displays an average settlement rate for deposits with a term
equivalent to one (1) month in Dollars, determined as of approximately 11:00
a.m. (London, England time) two (2) Business Days prior to such Interest
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to
quotation rate (or the arithmetic mean of rates) offered to first class banks in
the London interbank market for deposits in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of the Lender for
which the LIBOR-Based Rate is then being determined with maturities comparable
to one (1) month as of approximately 11:00 a.m. (London, England time) two (2)
Business Days prior to such Interest Determination Date. Notwithstanding
anything contained herein to the contrary, the LIBOR-Based Rate shall not be
less than zero. The Lender shall determine the LIBOR-Based Rate on the Closing
Date and on each Interest Determination Date.
(bb)    Lien means any mortgage, pledge, assignment, charge, encumbrance, lien,
security title, security interest or other preferential arrangement.
(cc)    Loans means, collectively, the Revolving Loan and all extensions and
renewals thereof.
(dd)    Margin means one percent (100 basis points) per annum.
(ee)    Margin Stock is defined in Regulation U of the Federal Reserve Board, as
amended.
(ff)    Maximum Facility Amount means $50,000,000.
(gg)    NAIC means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.
(hh)    Obligations means (1) the Revolving Loan and all other obligations and
debts owing to the Lender and arising under the terms of this Agreement, the
Revolving Note, and the other Credit Documents, whether now or hereafter
incurred, existing or arising, including the Revolving Loan; (2) any sums
expended by the Lender in exercising the rights and remedies described in


04121343.4    6

--------------------------------------------------------------------------------




Section 6.2; (3) all accrued interest on the Revolving Loan, and all costs,
fees, charges and expenses incurred and payable in connection therewith,
including fees payable under the terms of, or in connection with, this
Agreement; (4) all other obligations and debts owing to the Lender arising in
connection with, ancillary to, or in support of the Revolving Loan including any
Swap Agreement or Treasury Management Agreement; (5) the payment and performance
of all other indebtedness, obligations and liabilities of the Borrower to the
Lender (including obligations of performance) of every kind whatsoever, arising
directly between the Borrower and the Lender or acquired outright, as a
participation or as collateral security from another person by the Lender,
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter incurred, contracted or arising, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced or whether they are evidenced by agreement or instrument,
and whether incurred as maker, endorser, surety, guarantor, general partner,
drawer, tort-feasor, account party with respect to a letter of credit,
indemnitor or otherwise; and (6) all renewals, extensions, modifications and
amendments of any of the foregoing, whether or not any renewal, extension,
modification or amendment agreement is executed in connection therewith.
(ii)    Obligors means the Borrower, each other person, if any, executing any
Security Document as a grantor, and any other maker, endorser, surety, guarantor
or other person now or hereafter liable for the payment or performance, in whole
or in part, of any of the Obligations.
(jj)    Patriot Act means as defined in Section 3.16(d).
(kk)    Permitted Contest means any appropriate proceeding conducted in good
faith by the Borrower to contest any tax, assessment, charge, Lien or similar
claim, during the pendency of which proceeding the enforcement of such tax,
assessment, charge, Lien or claim is stayed; provided that the Borrower has set
aside on its books or, if required by the Lender, deposited as cash collateral
with the Lender, adequate cash reserves to assure the payment of any such tax,
assessment, charge, Lien or claim.
(ll)    Permitted Encumbrances means any Liens and other matters affecting title
to the Property that are described in the Security Documents.
(mm)    Person (whether or not capitalized) includes natural persons, sole
proprietorships, corporations, trusts, unincorporated organizations,
associations, companies, institutions, entities, joint ventures, partnerships,
limited liability companies and Governmental Authorities.
(nn)    Prime Rate means that rate of interest designated by the Lender from
time to time as its "prime rate," it being expressly understood and agreed that
the "prime rate" is merely an index rate used by the Lender to establish lending
rates and is not necessarily the Lender's most favorable lending rate, and that
changes in the "prime rate" are discretionary with the Lender.
(oo)    Property means all property, real and personal, that is now or hereafter
conveyed or assigned to the Lender, or in which the Lender is now or hereafter
granted a Lien, as security for any of the Obligations.


04121343.4    7

--------------------------------------------------------------------------------




(pp)    Related Parties means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
(qq)    Revolving Loan is defined in Section 2.1.
(rr)    Revolving Note is defined in Section 2.2.
(ss)    Sanctions means as defined in Section 3.16(b).
(tt)    SAP means, with respect to IIC, the statutory accounting practices
prescribed or permitted by the insurance commissioner (or other similar
authority) from time to time in the jurisdiction of incorporation of IIC for the
preparation of annual statements and other financial reports by insurance
companies of the same type as IIC.
(uu)    Security Documents means all Credit Documents that now or hereafter
grant or purport to grant to Lender any guaranty, collateral or other security
for any of the Obligations.
(vv)    Solvent means, with respect to any person on a particular date, that as
of such date (i) the then fair value of the assets of such person is (a) greater
than the then total amount of liabilities (including contingent liabilities, as
defined according to FAS Number 5, as in effect as of the date of this
Agreement) of such person and (b) greater than the amount that will be required
to pay such person's probable liability on such person's then existing debts as
they become absolute and matured, (ii) such person's capital is not unreasonably
small in relation to its business, and (iii) such person has not incurred and
does not intend to incur, or believe or reasonably should believe that it will
incur, debts beyond its ability to pay such debts as they become due.
(ww)    Subsidiary means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than fifty percent (50%) of the total voting power
of equity interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person, or the accounts of which would be consolidated with those of such Person
in its consolidated financial statements in accordance with GAAP, if such
statements were prepared as of such date, or one or more of the other
Subsidiaries of that Person or a combination thereof; provided that, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding. Unless otherwise provided,
“Subsidiary” shall refer to a Subsidiary of the Borrower.
(xx)    Swap Agreement means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency


04121343.4    8

--------------------------------------------------------------------------------




rate swap transactions, currency options, cap transactions, floor transactions,
collar transactions, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options or warrants to enter
into any of the foregoing), whether or not any such transaction is governed by,
or otherwise subject to, any master agreement or any netting agreement, and (b)
any and all transactions or arrangements of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement (or similar documentation) published from time to
time by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such agreement or documentation, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
(yy)    Swap Termination Value means, in respect of any one or more Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Agreements, (a) for any date on or after
the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Lender or any
Affiliate of the Lender).
(zz)    Termination Date means the maturity date of the Revolving Loan (which is
August 31, 2020), as such date may be extended from time to time pursuant to
Section 2.5 or accelerated pursuant to Section 6.2.
([[)    Treasury Management Agreement means any agreement governing the
provision of treasury or cash management services, including deposit accounts,
funds transfer, automated clearinghouse, commercial credit cards, purchasing
cards, cardless e-payable services, debit cards, stored value cards, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services.
ARTICLE 2    

Credit to be Extended
Under this Agreement
SECTION 2.1    Revolving Loan. From the Closing Date to (but not including) the
Termination Date, the Lender agrees, upon the terms and subject to the
conditions of this Agreement and subject to the limitations set forth below with
respect to the maximum amount of Advances permitted to be outstanding from time
to time, to make a revolving loan (the "Revolving Loan") available to the
Borrower pursuant to which the Borrower may from time to time borrow from the
Lender and repay and reborrow, such sums as may be needed by the Borrower for
the purposes expressed in this Agreement, up to a maximum aggregate principal
amount at any one time outstanding not exceeding the Maximum Facility Amount in
effect from time to time. Each advance to the Borrower under the Revolving Loan
(an "Advance") will be made on at least one Business Day’s prior written notice
to the Lender, which notice shall (i) be signed by an Authorized Representative
of the Borrower, (ii) set forth the amount of the Advance requested and the date
on


04121343.4    9

--------------------------------------------------------------------------------




which the Advance is to be made, and (iii) set forth the portion, if any, of the
Advance to be borrowed by IIC. Not later than 2:00 p.m. on the date specified
for the Advances, the Lender shall make available the amount of the Advances to
be made by it on such date to the Borrower by depositing the proceeds thereof
into an account with the Lender in the name of the Borrower. The Advances shall
bear interest as provided in Section 2.3. The Lender's obligation to make
Advances shall terminate, if not sooner terminated pursuant to the provisions of
this Agreement, on the Termination Date. The Lender shall have no obligation to
make Advances if an Event of Default exists.
SECTION 2.2    Revolving Note. All Advances shall be evidenced by a certain
second amended and restated revolving note (the “Revolving Note”), payable to
the order of the Lender, duly executed on behalf of the Borrower, dated the date
of this Agreement in the principal amount of the Maximum Facility Amount and
satisfactory in form and substance to the Lender. The Revolving Note shall be
payable in full as to principal on the Termination Date. The Revolving Note
shall be valid and enforceable as to the aggregate amount of the Revolving Loan
outstanding from time to time, whether or not the full amount of the Revolving
Loan is actually advanced by the Lender to the Borrower.
SECTION 2.3    Interest.
(a)    The Revolving Note shall bear interest from its date until payment in
full on the unpaid principal balance at the rate per annum equal to the
LIBOR-Based Rate plus the Margin. If it is impossible or impractical to obtain
the LIBOR-Based Rate for a certain time period, the Revolving Note shall each
bear interest at a rate equal to the Prime Rate during such time period. Such
interest shall be payable monthly in arrears on the first day of each month in
each year, commencing on September 1, 2017, and upon payment in full. Interest
will be computed on an Actual/360 Day Basis.
(b)    If an Event of Default exists, the Revolving Note shall bear interest at
the Default Rate commencing with the date on which the Event of Default occurs,
until the earlier of (1) such time as all amounts due hereunder are paid in full
or (2) no such Event of Default exists.
(c)    Unless otherwise stipulated, the Borrower agrees to pay to the Lender, on
demand, a late charge computed as follows to cover the extra expense involved in
handling late payments: If interest or principal are payable in installments,
the late charge will be equal to five percent (5%) of any payment that is not
paid within twelve (12) days after it is due. If principal and interest are
payable at maturity, the late charge will be equal to five percent (5%) of the
interest portion of the payment that is not paid within twelve (12) days after
it is due. The late charge will never be less than $10.00 on each payment. This
provision shall not be deemed to excuse a late payment or be deemed a waiver of
any Event of Default arising from such later payment or any other right the
Lender may have including, without limitation, the right to declare the entire
unpaid principal and interest immediately due and payable.
SECTION 2.4    Prepayments. The Borrower may at any time prepay all or any part
of the Loans, without premium or penalty. Accrued interest to the date of
prepayment shall be paid on any partial prepayment of the Revolving Note on the
next succeeding monthly interest payment


04121343.4    10

--------------------------------------------------------------------------------




date, and shall be paid on any full prepayment of the Revolving Note in
connection with the termination of this Agreement on the date of such
prepayment.
SECTION 2.5    Extension of Termination Date. The Borrower and the Lender may
from time to time extend the then-current Termination Date to any subsequent
termination date upon which the Borrower and the Lender may agree by executing a
written extension agreement. Upon the execution of such an extension agreement
by the Borrower and the Lender, the maturity date of the Revolving Loan shall be
extended to the agreed-upon termination date, and the agreed-upon termination
date shall become the new "Termination Date" for purposes of this Agreement.
SECTION 2.6    Place and Time of Payments.
(a)    All payments by the Borrower to the Lender under this Agreement and the
other Credit Documents shall be made in lawful currency of the United States and
in immediately available funds to the Lender at its Main Office in Birmingham,
Alabama at the hand delivery address set forth in Section 7.1 or at such other
address within the continental United States as shall be specified by the Lender
by notice to the Borrower. Any payment received by the Lender after 2:00 p.m. on
a Business Day (or at any time on a day that is not a Business Day) shall be
deemed made by the Borrower and received by the Lender on the following Business
Day.
(b)    All amounts payable by the Borrower to the Lender under this Agreement or
any of the other Credit Documents for which a payment date is expressly set
forth herein or therein shall be payable on the specified due date without
notice or demand by the Lender. All amounts payable by the Borrower to the
Lender under this Agreement or the other Credit Documents for which no payment
date is expressly set forth herein or therein shall be payable ten days after
written demand by the Lender to the Borrower. The Lender may, at its option,
send written notice or demand to the Borrower of amounts payable on a specified
due date pursuant to this Agreement or the other Credit Documents, but the
failure to send such notice shall not affect or excuse the Borrower's obligation
to make payment of the amounts due on the specified due date.
(c)    Payments that are due on a day that is not a Business Day shall be
payable on the next succeeding Business Day, and any interest payable thereon
shall be payable for such extended time at the specified rate.
(d)    Except as otherwise required by law, payments received by the Lender
shall be applied first to expenses, fees and charges, then to interest and
finally to principal.
SECTION 2.7    Facility Fee. The Borrower shall pay to the Lender a facility fee
(the “Facility Fee”) that begins to accrue on the date hereof and shall be
computed at the rate of one quarter of one percent (.25%) per annum times the
Maximum Facility Amount divided by four (4). The Facility Fee shall be payable
in arrears on the last day of each successive November, February, May and August
and on the Termination Date, commencing on November 30, 2017. The Facility Fee
shall be computed on an Actual/360 Day Basis.
SECTION 2.8    Auto Debt Provision. The Borrower hereby authorizes the Lender to
initiate entries to its checking or savings account held with the Lender for the
purpose of making


04121343.4    11

--------------------------------------------------------------------------------




the payments due hereunder. The Borrower further authorizes the Lender to
withdraw such payments from said account. The Lender acknowledges that the
authorization of the Borrower contained in this Section 2.8 may be revoked at
any time by the Borrower’s written notice of revocation to the Lender in such
time and manner as to afford the Lender a reasonable opportunity to act
thereupon.
SECTION 2.9    Maximum IIC Liability Amount. Notwithstanding anything to the
contrary set forth elsewhere in this Agreement or any Credit Document, the
liability of IIC to the Lender under this Agreement and the other Credit
Documents shall be several and not joint with the liability of IPCC under this
Agreement and the other Credit Documents and shall not exceed the aggregate
amount of the Advances (including principal, interest, fees and expenses)
borrowed by IIC in accordance with the provisions of Section 2.1; provided,
however, that IPCC shall be liable for the full amount of the Obligations
(including those portions of Advances borrowed by IIC) without limitation. If
there is any doubt or uncertainty as to the Borrower for whose benefit an
Advance has been received or used, such Advance shall be deemed to have been
received by and used by or for the benefit of IPCC.
SECTION 2.10    Upfront Fee. The Borrower shall pay to the Lender an upfront fee
in connection with the Loans (the “Upfront Fee”) equal to $37,500. The Upfront
Fee shall be fully earned and nonrefundable as of the Closing Date and shall be
payable on the Closing Date.
SECTION 2.11    Increase in LIBOR-Based Rate; Reduction of Return.
(a)    It is the intention of the parties hereto that the LIBOR-Based Rate shall
accurately reflect the cost to the Lender of maintaining the Loans. Accordingly,
if by reason of any change after the date hereof in any applicable Governmental
Requirements (or any interpretation thereof and including the introduction of
any new Governmental Requirements), the cost to the Lender of funding the Loans
by means of a London interbank market time deposit shall increase, the
LIBOR-Based Rate shall be adjusted as necessary to reflect such change in actual
cost to the Lender, effective as of the date on which such change in any
applicable Governmental Requirements becomes effective. Any adjustment to the
LIBOR-Based Rate under this Section 2.17(a) shall only be made in such amount
which results in the Lender maintaining its intended position with respect to
interest on the Loans as of the date of this Agreement and shall not result in
putting the Lender in a better position with respect to interest on the Loans
than intended by this Agreement.
(b)    If the Lender shall have reasonably determined that the adoption after
the Closing Date of any Governmental Requirements regarding capital adequacy, or
any change in any of the foregoing or in the interpretation or administration of
any of the foregoing by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Lender or the Lender's holding company with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the Lender's capital or on the capital
of the Lender's holding company, as a consequence of the Lender's obligations
under this Agreement to a level below that which the Lender or the Lender's
holding company could have achieved but for such adoption, change or compliance
(taking into consideration the Lender's guidelines with respect to capital
adequacy) by an amount deemed by the Lender to be material, then from time to
time the Borrower shall pay to the Lender such


04121343.4    12

--------------------------------------------------------------------------------




actual additional amount or amounts as will compensate the Lender or the
Lender's holding company for any such reduction suffered.
(c)    In connection with any adjustment of the LIBOR-Based Rate or request for
payment of additional amounts under this Section 2.11, the Lender shall furnish
to the Borrower a statement setting forth in reasonable detail the basis for
such adjustment or payment and the method for determining the amount thereof.
The Lender shall use reasonable efforts to promptly eliminate or reduce any
amounts payable under this Section 2.11, including designating a different one
of its lending offices or assigning its right to another of its offices or
branches if in the reasonable judgment of the Lender, (i) such designation or
assignment would eliminate or reduce amounts payable pursuant to this Section
2.11, and (ii) such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it.
ARTICLE 3    

Representations and Warranties
The Borrower represents and warrants to the Lender as follows:
SECTION 3.1    Organization, Powers, etc.
(a)    It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.
(b)    It has the corporate power and authority to own its properties and to
carry on its business as now being conducted and is duly qualified to do
business in every jurisdiction where the character of its properties or the
nature of its activities makes such qualification necessary.
(c)    It has the corporate power to execute, deliver and perform any Credit
Documents to which it is a party.
SECTION 3.2    Authorization of Borrowing, etc. The execution, delivery and
performance of any Credit Documents to which it is a party (a) have been duly
authorized by all requisite corporate action (including any necessary member
action), and (b) will not violate any Governmental Requirement, its Governing
Documents or any indenture, agreement or other instrument to which it is a
party, or by which it or any of its properties are bound, or be in conflict
with, result in a breach of or constitute a default under, any such indenture,
agreement or other instrument, or result in the creation or imposition of any
Lien, upon any of its properties except as contemplated by the Credit Documents.
SECTION 3.3    Litigation. There are no actions, suits or proceedings (whether
or not purportedly on its behalf) pending or, to the best of its knowledge,
threatened against or affecting it, by or before any Governmental Authority,
that involve any of the transactions contemplated by the Credit Documents or the
possibility of any judgment or liability that might reasonably be expected to
result in any material adverse change in the financial condition of the
Borrower.


04121343.4    13

--------------------------------------------------------------------------------




SECTION 3.4    Agreements. It is not a party to any agreement or instrument, or
subject to any restriction in its Governing Documents that materially and
adversely affects its business, operations, properties or condition, financial
or otherwise, and it is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party, which default might reasonably
be expected to have a material adverse effect upon its business, operations,
properties or condition, financial or otherwise.
SECTION 3.5    Federal Reserve Board Regulations. It does not intend to use any
part of the proceeds of the Credit, and has not incurred any indebtedness to be
reduced, retired or purchased by it out of such proceeds, for the purpose of
purchasing or carrying any Margin Stock, and it does not own and has no
intention of acquiring any such Margin Stock.
SECTION 3.6    Investment Company Act. It is not an "investment company," or a
company "controlled" by an "investment company," as such terms are defined in
the Investment Company Act of 1940, as amended.
SECTION 3.7    ERISA.
(a)    The execution and delivery of this Agreement and the issuance and
delivery of the Revolving Notes as contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the
Internal Revenue Code, as amended.
(b)    Based on ERISA and the regulations and published interpretations
thereunder, it is in compliance in all material respects with the applicable
provisions of ERISA.
(c)    No "Reportable Event," as defined in Section 4043(b) of Title IV of
ERISA, has occurred with respect to any plan maintained by it.
SECTION 3.8    Enforceability. Any Credit Documents to which it is a party
constitute its legal, valid and binding obligations, enforceable in accordance
with their terms.
SECTION 3.9    Consents, Registrations, Approvals, etc. No registration with or
consent or approval of, or other action by, any Governmental Authority is
required for the execution, delivery and performance of any Credit Documents to
which it is a party.
SECTION 3.10    Financial Condition.
(a)    Its financial statements that have been furnished to the Lender were
prepared in conformity with in the case of IPCC, generally accepted accounting
principles and, in the case of IIC, SAP, consistently applied throughout the
periods involved, are in accordance with its books and records, are correct and
complete and present fairly its financial condition as of the date or dates
indicated and for the periods involved in accordance with, in the case of IPCC,
generally accepted accounting principles and, in the case of IIC, SAP, applied
on a consistent basis.
(b)    Since the date of the financial statements no material adverse change in
its financial condition, business or operations has occurred.


04121343.4    14

--------------------------------------------------------------------------------




(c)    It has no liability, direct or contingent, that would have a material
adverse effect on the financial condition of the Borrower and that is not
reflected in such financial statements.
(d)    It has good and marketable title to all its properties and assets
reflected on the financial statements except for properties and assets disposed
of since the date thereof as no longer used or useful in the conduct of its
business or disposed of in the ordinary course of its business.
(e)    All such properties and assets are free and clear of all Liens, except as
otherwise permitted or required by the provisions of this Agreement and the
other Credit Documents.
SECTION 3.11    No Misleading Information. To the best knowledge of the
Borrower, neither this Agreement nor any of the other Credit Documents, nor any
certificate, written statement or other document furnished to the Lender by or
on behalf of the Borrower in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading; and there is no fact known to the Borrower that the
Borrower has not disclosed to the Lender that materially adversely affects or,
so far as the Borrower can now reasonably foresee, will materially adversely
affect the properties, or financial or other condition of the Borrower or the
ability of the Borrower to perform its obligations hereunder and under the other
Credit Documents.
SECTION 3.12    Taxes.
(a)    It has filed or caused to be filed all tax returns that, to the knowledge
of its officers, are required to be filed with any Governmental Authority, and
it has paid or has caused to be paid all taxes as shown as due on said returns
or on any assessment received by it.
(b)    It has reserves that are believed by its officers to be adequate for the
payment of additional taxes for years that have not been audited by the
respective tax authorities.
SECTION 3.13    Patents, Trademarks. It owns, or possesses the right to use, all
the patents, trademarks, service marks, trade names, copyrights, franchises,
consents, authorizations and licenses and rights with respect to the foregoing,
necessary for the conduct of its business as now conducted and proposed to be
conducted, without any known conflict with the rights of others.
SECTION 3.14    Hazardous Substances.
(a)    It has never caused or permitted any Hazardous Substance to be placed,
held, located, released or disposed of in violation of any Governmental
Requirement on, under or at any real property legally or beneficially owned,
leased or operated by it, and such property has never been used by it or, to the
best of its knowledge, by any other person as a dump site or permanent or
temporary storage site for any Hazardous Substance, in violation of any
Governmental Requirement.
(b)    To the best of its knowledge, it has no liabilities with respect to
Hazardous Substances, and no facts or circumstances exist that could give rise
to liabilities with respect to Hazardous Substances.


04121343.4    15

--------------------------------------------------------------------------------




SECTION 3.15    Solvency. The Borrower is and will remain Solvent, taking into
account the transactions contemplated by the Credit Documents.
SECTION 3.16    Government Regulation.
(a)    Neither Borrower nor any Subsidiary is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.).
(b)    None of the Borrower, any of its Subsidiaries or any director or officer
of the Borrower or any of its Subsidiaries is a Person that is, or is owned or
controlled by Persons that are: (i) the subject of any sanctions administered or
enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, the U.S. Department of State or other relevant sanctions authority
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions.
(c)    The Borrower and its Subsidiaries are in compliance with the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart
thereto.
(d)    To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance with Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the
“Patriot Act”).
SECTION 3.17    Subsidiaries. The Borrower has no Subsidiaries except as
otherwise set forth on Schedule 3.17.
ARTICLE 4    

Conditions of Lending
The obligation of the Lender to lend hereunder is subject to the following
conditions precedent:
SECTION 4.1    Representations and Warranties. On and as of the Closing Date and
any later date on which Credit is to be extended hereunder, the representations
and warranties set forth in Article 3 must be true and correct with the same
effect as though they had been made on and as of such date, except to the extent
that they expressly relate to an earlier date.
SECTION 4.2    No Default. On and as of the Closing Date and any later date on
which Credit is to be extended hereunder, the Borrower must be in compliance
with all the terms and provisions set forth in this Agreement on their part to
be observed or performed, and no Event of Default, nor any event that upon
notice or lapse of time or both would constitute an Event of Default, may exist.
SECTION 4.3    Automatic Representations and Warranties. The making of any
request for an Advance shall constitute an automatic representation and warranty
by the Borrower that the representations and warranties contained in Article 3
are true and correct on and as of the


04121343.4    16

--------------------------------------------------------------------------------




date of such Advance and that no Event of Default, nor any event that upon
notice or lapse of time or both would constitute an Event of Default, exists.
SECTION 4.4    Required Items. On and as of the Closing Date and any later date
on which Credit is to be extended hereunder, the Lender must have received all
financial statements, reports and other items required as of that date under
Article 2 and Article 5 of this Agreement.
SECTION 4.5    Authorized Representative Certificates. On and as of the Closing
Date the Borrower must have delivered to the Lender the following certificates
executed by the appropriate Authorized Representatives of the Borrower, each of
which certificates must be of a current date and must be satisfactory in form
and substance to the Lender: (a) a certificate confirming compliance by the
Borrower with the conditions precedent set forth in Sections 4.1 and 4.2; (b) a
certificate certifying as in full force and effect resolutions of the members or
other appropriate persons under the Governing Documents and applicable law
authorizing the transactions contemplated by the Credit Documents and
authorizing certain Authorized Representatives of the Borrower to execute the
Credit Documents on behalf of the Borrower and to act on behalf of the Borrower
with respect to the Credit Documents, including the authority to request
disbursements of the proceeds of the Credit and to direct the disposition of
such proceeds; and (c) a certificate certifying as true and correct, as amended,
attached copies of the Governing Documents of the Borrower and the incumbency
and signature of each Authorized Representative of the Borrower specified in
said resolutions. The Lender may conclusively rely on the certified resolutions
described in Section 4.5(b) as to all actions on behalf of the Borrower by the
Authorized Representatives specified therein until the Lender receives further
duly adopted resolutions cancelling or amending the prior resolutions.
SECTION 4.6    Other Supporting Documents. The Lender must receive on or before
the Closing Date the following, each of which must be satisfactory to the Lender
in form and content, (a) such legal opinions, certificates, proceedings,
instruments and other documents as the Lender or its counsel may reasonably
request to evidence (1) compliance by the Borrower and all other parties to the
Credit Documents with legal requirements, (2) the truth and accuracy as of the
Closing Date of the respective representations thereof contained in the Credit
Documents, and (3) the due performance or satisfaction by such parties at or
prior to the Closing Date of all agreements then required to be performed and
all conditions then required to be satisfied by them pursuant to the Credit
Documents, and (b) such additional supporting documents as the Lender or its
counsel may reasonably request.
ARTICLE 5    

Covenants
The Borrower covenants and agrees that it shall:
SECTION 5.1    Existence. Do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence, rights and
franchises and comply with all applicable Governmental Requirements.


04121343.4    17

--------------------------------------------------------------------------------




SECTION 5.2    Continuation of Current Business. Not engage in any business
other than the business now being conducted by it and other businesses directly
related thereto.
SECTION 5.3    Sale of Assets, Consolidation, Merger. Not (a) sell, lease,
transfer or otherwise dispose of all or substantially all of its properties or
assets to any person; or (b) consolidate with, or merge into any other person,
or merge any person into it; provided, however, that the Borrower may merge with
any of its Subsidiaries or any other person; if (1) at the time of such
transaction and after giving effect thereto, no Event of Default shall exist and
(2) the surviving entity of such consolidation or merger shall be the Borrower.
SECTION 5.4    Accounting Records. Keep proper books of record and account in
which full, true and correct entries are made in accordance with, in the case of
IPCC, generally accepted accounting principles and, in the case of IIC, SAP,
applied on a consistent basis.
SECTION 5.5    Reports to the Lender. Furnish to the Lender:
(a)    within 95 days after the end of each fiscal year, consolidated financial
statements (including a balance sheet and the related statements of income, cash
flows and retained earnings) of IPCC for such fiscal year, together with
statements in comparative form for the preceding fiscal year, all in reasonable
detail, prepared in accordance with GAAP consistently applied throughout the
periods involved, and audited and certified by independent certified public
accountants of recognized standing selected by IPCC and satisfactory to the
Lender (the form of such certification also to be satisfactory to the Lender);
(b)    within 50 days after the end of each fiscal quarter, in each fiscal year,
consolidated financial statements of IPCC similar to those referred to in
Section 5.5(a) for such fiscal quarter and for the period beginning on the first
day of the fiscal year and ending on the last day of such fiscal quarter,
unaudited but certified by an Authorized Representative of IPCC;
(c)    together with the financial statements required hereunder, a compliance
certificate duly executed by an Authorized Representative of IPCC substantially
in the form of Exhibit B attached hereto;
(d)    with the financial statements submitted under Section 5.5(a) and 5.5(b),
a certificate signed by the party certifying said statement to the effect that
no Event of Default, nor any event that, upon notice or lapse of time or both,
would constitute an Event of Default, exists or, if any such Event of Default or
event exists, specifying the nature and extent thereof;
(e)    promptly upon the filing thereof, copies of all Forms 10Q and 10K that
IPCC files with the Securities and Exchange Commission;
(f)    promptly upon receipt thereof, copies of all other reports, management
letters and other documents submitted to the Borrower by independent accountants
in connection with any annual or interim audit of its books made by such
accountants;


04121343.4    18

--------------------------------------------------------------------------------




(g)    as soon as practical, from time to time, such other information regarding
its operations, business affairs and financial condition as the Lender may
reasonably request; and
(h)    Upon the earlier of (a) 15 days after the regulatory filing date or (b)
90 days after the close of each fiscal year of IIC, copies of the Annual
Statement of IIC prepared on the NAIC annual statement blanks (or such other
form as shall be required by the jurisdiction of incorporation of IIC), all such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein with such prescribed or permitted practices as
authorized by state regulatory authorities; and within 15 days after the
regulatory filing date, copies of such Annual Statements certified by
independent certified public accountants reasonably acceptable to the Lender if
such certification is so required by any Governmental Authority.
At the Lender’s option, IPCC may satisfy its obligations under subsections (a),
(b), (e) and (f) of this Section 5.5 through its timely submission of such
financial statements, Forms 10-Q and 10‑K, and any other documents to the United
States Securities and Exchange Commission (the “SEC”). As of the date of this
Agreement, Lender is electing to allow IPCC to satisfy these obligations through
timely submission of these financial statements, Forms 10-Q and 10-K, and other
documents to SEC. Should Lender elect not to allow IPCC to continue to satisfy
its obligations under subsection (a), (b), (e) and (f) of this Section 5.5 in
this manner, Lender will provide notice to IPCC at least thirty (30) days prior
to the end of the calendar quarter for which such financial statements, Forms
10-Q or 10-K, or other documents are prepared.
SECTION 5.6    Maintenance. Maintain, preserve and protect its commercially
significant franchises and trade names and preserve all the remainder of its
commercially significant property used or useful in the conduct of its business
and keep the same in good repair, working order and condition, and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
replacements, betterments and improvements thereto, so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times.
SECTION 5.7    Insurance. Maintain (a) adequate insurance on its properties to
such extent and against such risks, including fire, as is customary with
companies in the same or a similar business, (b) necessary worker's compensation
insurance and (c) such other insurance as may be required by law or the Security
Documents or as may reasonably be required in writing by the Lender.
SECTION 5.8    Payment of Indebtedness, Taxes, etc. (a) Pay its indebtedness and
obligations in accordance with normal terms; (b) pay all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits or
upon any of its properties before they become in default, except any such tax,
assessment or governmental charge that is subject to a Permitted Contest; and
(c) pay all lawful claims for labor, materials and supplies or otherwise, which,
if unpaid, might become a Lien upon any of its properties, except any such claim
that is subject to a Permitted Contest.
SECTION 5.9    Litigation Notice. Promptly notify the Lender of any action, suit
or proceeding at law or in equity or by or before any Governmental Authority
that, if adversely determined, might reasonably be expected to impair its
ability to perform its obligations under any


04121343.4    19

--------------------------------------------------------------------------------




of the Credit Documents to which it is a party, might reasonably be expected to
materially impair its right to carry on its business substantially as now
conducted, or might reasonably be expected to materially and adversely affect
its business, operations, properties or condition, financial or otherwise.
SECTION 5.10    Visitation. Permit representatives of the Lender from time to
time to visit and inspect any of its offices and properties and to examine its
assets and books of account and to discuss its affairs, finances and accounts
with and be advised as to the same by its officers, all at such reasonable times
and intervals as the Lender may desire.
SECTION 5.11    Notice of Default. Promptly notify the Lender of the existence
of any Event of Default, or any event that upon notice or lapse of time or both
would constitute an Event of Default.
SECTION 5.12    Further Assurances. At its cost and expense, upon request of the
Lender, duly execute and deliver, or cause to be duly executed and delivered, to
the Lender such further instruments and do and cause to be done such further
acts as may be reasonably necessary or proper in the opinion of the Lender or
its counsel to carry out more effectively the provisions and purposes of the
Credit Documents.
SECTION 5.13    Transactions with Related Persons. For any transaction that is
expected to materially and adversely affect the financial position of the
Borrower, not, without the prior written consent of the Lender or the approval
of a majority of the independent members of the Board of Directors or a
Committee thereof, enter into any such transaction with any person affiliated
with Borrower other than in the ordinary course of Borrower’s business and on
fair and reasonable terms no less favorable to Borrower than those that Borrower
would obtain in a comparable arms-length transaction with a person not an
Affiliate.
SECTION 5.14    Use of Credit Proceeds. Not, directly or indirectly use any part
of the proceeds of the Credit (a) for any purpose other than working capital and
financing acquisitions or (b) without limiting the generality of the foregoing,
for the purpose of purchasing or carrying any Margin Stock, or of reducing,
retiring or purchasing any indebtedness incurred for such purpose; or take any
other action that would involve a violation of Section 7 of the Securities
Exchange Act of 1934, as amended, or any regulation issued thereunder, including
Regulation U or Regulation X of the Federal Reserve Board, in connection with
the transactions contemplated hereby; provided, however, that nothing set forth
in this Section 5.14 or elsewhere in this Agreement shall be construed as
imposing any duty on the Lender to supervise the use or application of the
Credit proceeds or any liability on the Lender to any person if the Credit
proceeds are not used for the purposes set forth in this Agreement.
SECTION 5.15    Financial Covenants.
(a)    Leverage Ratio. Not permit IPCC’s Leverage Ratio at any time to be
greater than or equal to thirty-five percent (35%). This ratio will be measured
quarterly.


04121343.4    20

--------------------------------------------------------------------------------




(b)    Interest Coverage Ratio. Not permit IPCC’s Interest Coverage Ratio for
any twelve consecutive fiscal months to be less than 2.0 to 1.0, commencing with
the twelve consecutive fiscal months ending September 30, 2017. This ratio will
be measured quarterly.
(c)    Total Adjusted Capital. Cause IPCC to maintain, as of December 31 of each
calendar year, not less than 200% of the Authorized Control Level Risk-Based
Capital, as defined by Ala. Code § 27-2B-2, and as calculated in accordance with
the instructions adopted by the National Association of Insurance Commissioners,
as the same may be modified, supplemented or amended from time to time.
(d)    Solvency. Continue to be Solvent.
(e)    Liens. Not directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than (a) Liens pursuant to any Credit Document and
(b) other Liens securing Debt not to exceed $50,000,000 in aggregate principal
amount.
(f)    Guarantees. Not create, incur, assume or suffer to exist any Guarantees,
except:
(1)    Guarantees in respect of insurance contracts and reinsurance contracts
issued in the ordinary course of business;
(2)    Guarantees in respect of the extension of guaranties in the ordinary
course of business to insureds of the obligations of insurers under insurance
contracts and reinsurance contracts;
(3)    Guarantees in respect of the endorsement of instruments for deposit or
collection in the ordinary course of business; and
(4)    Guarantees in respect of the Debt of its Subsidiaries or of other
contractual obligations of its Subsidiaries entered into in the ordinary course
of business, including but not limited to operating leases.
(g)    Certain Defined Terms. For purposes of this Section 5.15, the following
terms are defined as follows:
(1)
“Interest Coverage Ratio” means a fraction in which the numerator is the sum of
the net income of IPCC (excluding extraordinary items) for the 12‑month period
preceding the applicable date plus the interest expense, plus federal and state
income taxes incurred during such period, and the denominator is the total
interest expense of IPCC for such period.

(2)
“Leverage Ratio” means, as of any date of determination, the ratio of total Debt
of IPCC as at such date to the sum of shareholders’ equity plus Debt, less
unrealized gains of IPCC as at such date.



04121343.4    21

--------------------------------------------------------------------------------




Accounting terms used in this Agreement shall, unless otherwise defined herein,
have the meanings normally given them by, and shall be calculated, both as to
amounts and classifications of items on a consolidated basis, in accordance
with, in the case of IPCC, GAAP and, in the case of IIC, SAP.
SECTION 5.16    [Intentionally Deleted].
SECTION 5.17    Fiscal Year. The Borrower will not change its fiscal year-end.
SECTION 5.18    Amendments to Governing Documents. The Borrower will not amend
or permit any amendment to any of its Governing Documents in a manner that is
materially adverse to the Lender.


ARTICLE 6    

Events of Default
SECTION 6.1    Events of Default. The occurrence of any of the following events
shall constitute an event of default (an "Event of Default") under this
Agreement (whatever the reason for such event and whether or not it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
Governmental Requirement):
(a)    any representation or warranty made in this Agreement or in any of the
other Credit Documents shall prove to be false or misleading in any material
respect as of the time made; or
(b)    any report, certificate, financial statement or other instrument
furnished in connection with the Credit, this Agreement or any of the other
Credit Documents, shall prove to be false or misleading in any material respect
as of the time furnished; or
(c)    default shall be made in the payment when due of any of the Obligations;
or
(d)    default shall be made in the due observance or performance of any
covenant, condition or agreement on the part of the Borrower to be observed or
performed pursuant to the terms of (i) Sections 5.2, 5.3, 5.14 and 5.15 hereof
and (ii) Section 5.1 hereof and, in the case of this clause (ii) only, such
default shall continue unremedied until the first to occur of (1) the date that
is 5 days after written notice by the Lender to the Borrower or (2) the date
that is 5 days after the Borrower first obtains knowledge thereof; or
(e)    default shall be made in the due observance or performance of any
covenant, condition or agreement on the part of the Borrower to be observed or
performed pursuant to the terms of this Agreement (other than any covenant,
condition or agreement, default in the observance or performance of which is
elsewhere in this Section 6.1 specifically dealt with) and such default shall
continue unremedied until the first to occur of (1) the date that is 30 days
after written notice by the Lender to the Borrower or (2) the date that is 30
days after the Borrower first obtains knowledge thereof; or


04121343.4    22

--------------------------------------------------------------------------------




(f)    failure of Borrower to timely perform any covenant in the Credit
Documents requiring the furnishing of notices, financial reports or other
information to the Lender within five (5) Business Days of when due; or
(g)    any default or event of default, as therein defined, shall occur under
any of the other Credit Documents (after giving effect to any applicable notice,
grace or cure period specified therein); or
(h)     (1) default shall be made with respect to any Debt (other than the
Obligations) of any Obligor in an aggregate principal amount exceeding
$10,000,000, if the effect of such default is to accelerate the maturity of such
Debt or to permit the holder thereof to cause such Debt to become due prior to
its stated maturity, or (2) any such Debt shall not be paid when due (after
giving effect to any applicable notice, grace or cure periods); or
(i)    any Obligor shall (1) apply for or consent to the appointment of a
receiver, trustee, liquidator or other custodian of such Obligor or any of such
Obligor's properties or assets, (2) fail or admit in writing such Obligor's
inability to pay such Obligor's debts generally as they become due, (3) make a
general assignment for the benefit of creditors, (4) suffer or permit an order
for relief to be entered against such Obligor in any proceeding under the
federal Bankruptcy Code, or (5) file a voluntary petition in bankruptcy, or a
petition or an answer seeking an arrangement with creditors or to take advantage
of any bankruptcy, reorganization, insolvency, readjustment of debt, dissolution
or liquidation law or statute, or an answer admitting the material allegations
of a petition filed against such Obligor in any proceeding under any such law or
statute, or if corporate action shall be taken by any Obligor for the purpose of
effecting any of the foregoing; or
(j)    a petition shall be filed, without the application, approval or consent
of any Obligor in any court of competent jurisdiction, seeking bankruptcy,
reorganization, rearrangement, dissolution or liquidation of such Obligor or of
all or a substantial part of the properties or assets of such Obligor, or
seeking any other relief under any law or statute of the type referred to in
Section 6.1(i)(5) against such Obligor, or the appointment of a receiver,
trustee, liquidator or other custodian of such Obligor or of all or a
substantial part of the properties or assets of such Obligor, and such petition
shall not have been stayed or dismissed within 30 days after the filing thereof;
or
(k)    any Obligor shall be dissolved or liquidated or cease to be Solvent or
suspend business; or
(l)    any writ of execution, attachment or garnishment shall be issued against
the assets of any Obligor and such writ of execution, attachment or garnishment
shall not be dismissed, discharged or quashed within 30 days of issuance; or
(m)    any final judgment for the payment of money in excess of an aggregate of
$10,000,000 shall be rendered against any Obligor and the same shall remain
undischarged for a period of 30 days during which execution shall not be
effectively stayed; or
(n)    a Change of Control shall occur.


04121343.4    23

--------------------------------------------------------------------------------




SECTION 6.2    Lender's Remedies on Default. If an Event of Default exists, or
any event exists that upon notice or lapse of time or both would constitute an
Event of Default, the Lender shall have no obligation to extend any further
Credit hereunder. If an Event of Default exists under Section 6.1(i) or 6.1(j),
all of the Obligations shall automatically become immediately due and payable.
If any other Event of Default exists, the Lender may, by written notice to the
Borrower, declare any or all of the Obligations to be immediately due and
payable, whereupon they shall become immediately due and payable. Any such
acceleration (whether automatic or upon notice) shall be effective without
presentment, demand, protest or other action of any kind, all of which are
hereby expressly waived, anything contained herein or in any of the other Credit
Documents to the contrary notwithstanding. If an Event of Default exists, the
Lender may exercise any of its rights and remedies on default under the Credit
Documents or applicable law.
ARTICLE 7    

Miscellaneous
SECTION 7.1    Notices.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other document provided or permitted by this Agreement or the other Credit
Documents to be made upon, given or furnished to, or filed with, the Borrower or
the Lender must (except as otherwise provided in this Agreement or the other
Credit Documents) be in writing and be delivered by one of the following means:
(1) by personal delivery at the hand delivery address specified below, (2) by
first-class, registered or certified mail, postage prepaid and addressed as
specified below, or (3) if facsimile transmission facilities for such party are
identified below or pursuant to a separate notice from such party, sent by
facsimile transmission to the number specified below or in such notice.
(b)    The hand delivery address, mailing address and (if applicable) facsimile
transmission number for receipt of notice or other documents by such parties are
as follows:
Borrower
By hand and mail:
2201 4th Avenue North
Birmingham, Alabama 35203
Attention:    General Counsel
By facsimile:    (205) 803-8449




04121343.4    24

--------------------------------------------------------------------------------




With a copy to:
F. Mark Reuter
Keating, Muething & Klekamp, PLL
One East Fourth Street
Suite 1400
Cincinnati, Ohio 45202
    
By facsimile:    (513) 579-6457




Lender
By hand and mail:
1900 Fifth Avenue North
Regions Center, Upper Lobby
Birmingham, Alabama 35203
Attention:    Brook Balogh


By facsimile:    (205) 264-4685
With a copy to:
J. Kris Lowry
Maynard, Cooper & Gale, P.C.
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, Alabama 35203-2618


By facsimile:    (205) 254-1999


Any of such parties may change the address or facsimile transmission notice for
receiving any such notice or other document by giving notice of the change to
the other parties named in this Section 7.1.
(c)    Any such notice or other document shall be deemed delivered when actually
received by the party to whom directed (or, if such party is not a natural
person, to an officer, director, partner, member or other legal representative
of the party) at the address or number specified pursuant to this Section 7.1,
or, if sent by mail, three Business Days after such notice or document is
deposited in the United States mail, addressed as provided above.
(d)    Five Business Days' written notice to the Borrower as provided above
shall constitute reasonable notification to the Borrower when notification is
required by law; provided, however, that nothing contained in the foregoing
shall be construed as requiring five Business Days' notice


04121343.4    25

--------------------------------------------------------------------------------




if, under applicable law and the circumstances then existing, a shorter period
of time would constitute reasonable notice.
SECTION 7.2    Expenses; Indemnification; Damage; Waiver.
(a)    The Borrower shall promptly on demand pay all costs and expenses,
including the fees and disbursements of counsel to the Lender, incurred by the
Lender in connection with (a) the extension of the Credit and the administration
or collection of the Obligations, (b) the negotiation, preparation and review of
the Credit Documents (whether or not the transactions contemplated by this
Agreement shall be consummated), (c) the enforcement of any of the Credit
Documents, (d) the custody and preservation of the Property, (e) the protection
or perfection of the Lender's rights and interests under the Security Documents
in the Property, (f) the filing or recording of the Security Documents or any
related financing, continuation or termination statements, or similar documents
(including any stamp, documentary, mortgage, recording and similar taxes and
fees), (g) the exercise by or on behalf of the Lender of any of its rights,
powers or remedies under the Credit Documents, (h) the compliance by the Lender
with any Governmental Requirements with respect to any of the Credit Documents,
any of the Property or any of the Obligations, and (i) the prosecution or
defense of any action or proceeding by or against the Lender, the Borrower, any
Obligor, or any one or more of them, concerning any matter related to this
Agreement or any of the other Credit Documents, any of the Property or any of
the Obligations. All such amounts shall bear interest from the date demand is
made at the Default Rate and shall be included in the Obligations secured by the
Security Documents. The Borrower's obligations under this Section 7.2 shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(b)    The Borrower shall indemnify the Lender and each Related Party of the
Lender (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
Subsidiary) arising out of, in connection with, or as a result of (i) any
inaccurate representation made by the Borrower or any Obligor in this Agreement
or any other Credit Document, (ii) any breach of any of the warranties or
obligations of the Borrower or any Obligor under this Agreement or any other
Credit Document, (iii) the execution or delivery of any Credit Document or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
transactions contemplated thereby, (iv) any Loan or the use or proposed use of
the proceeds therefrom, (v) any actual or alleged presence or release of
Hazardous Substances on or from any property owned or operated by the Borrower
or any Subsidiary or any environmental liability or (vi) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Subsidiary, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. The provisions of this
Section 7.2 shall survive the payment of the Obligations in full and the
termination of this


04121343.4    26

--------------------------------------------------------------------------------




Agreement and the other Credit Documents, and the satisfaction, release (in
whole or in part) and foreclosure of the Security Documents.
(c)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, any Credit Document or any agreement or instrument contemplated
thereby, the transactions contemplated thereby, any Loan or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with any Credit Document or the transactions
contemplated hereby or thereby in the absence of such Indemnitee’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.
(d)    All amounts due under this Section shall be payable promptly, but in any
event within ten (10) Business Days after written demand therefor (including
delivery of copies of applicable invoices); provided that the Borrower shall
have the right to contest any matter giving rise to a claim for indemnification
under this Section 7.2 in good faith by appropriate proceedings.
SECTION 7.3    Independent Obligations. The Borrower agrees that its obligations
to the Lender under this Agreement may be enforced against the Borrower without
the necessity of joining any other Obligor or any other person, as a party.
SECTION 7.4    Successors and Assigns; Participation. All covenants and
agreements contained in this Agreement shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto, except that
Borrower may not assign any rights hereunder without the prior written consent
of Lender. Lender may assign to one or more Persons all or any part of or may
grant participation to one or more Persons, in all or any part of the Loans, and
to the extent of any assignment or participation the assignee or participant of
such assignment or participation shall have the rights and benefits hereunder as
if it were a Lender hereunder, except that Borrower shall be entitled to deal
exclusively with Lender and rely upon documents, consents and writings signed
solely by Lender, without the necessity of any such participant joining in.
Borrower authorizes Lender to disclose to any purchaser or participant, or any
prospective purchaser or participant of an interest in the Loans, any financial
or other information pertaining to Borrower.
SECTION 7.5    Governing Law. This Agreement and the other Credit Documents
shall be construed in accordance with the internal laws of the State of Alabama
(without regard to conflict of law principles) except as required by mandatory
provisions of law.
SECTION 7.6    Date of Agreement. The date of this Agreement is intended as a
date for the convenient identification of this Agreement and is not intended to
indicate that this Agreement was executed and delivered on that date.


04121343.4    27

--------------------------------------------------------------------------------




SECTION 7.7    Separability Clause. If any provision of the Credit Documents
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
SECTION 7.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same agreement.
SECTION 7.9    No Oral Agreements. This Agreement is the final expression of the
agreement between the parties hereto, and this Agreement may not be contradicted
by evidence of any prior oral agreement between such parties. All previous oral
agreements between the parties hereto have been incorporated into this Agreement
and the other Credit Documents, and there is no unwritten oral agreement between
the parties hereto in existence.
SECTION 7.10    Waiver and Election. The exercise by the Lender of any option
given under this Agreement shall not constitute a waiver of the right to
exercise any other option. No failure or delay on the part of the Lender in
exercising any right, power or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any further exercise thereof or the exercise of any
other right, power or remedy. No modification, termination or waiver of any
provisions of the Credit Documents, nor consent to any departure by the Borrower
therefrom, shall be effective unless in writing and signed by an authorized
representative of the Lender, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.
SECTION 7.11    No Obligations of Lender. The Lender does not by virtue of this
Agreement or any of the transactions contemplated by the Credit Documents assume
any duties, liabilities or obligations with respect to any property now or
hereafter granted to it as collateral for any of the Obligations unless
expressly assumed by the Lender under a separate agreement in writing, and the
Credit Documents shall not be deemed to confer on the Lender any duties or
obligations that would make the Lender directly or derivatively liable for any
person's negligent, reckless or wilful conduct.
SECTION 7.12    Set-off. While any Event of Default exists, the Lender is
authorized at any time and from time to time, without notice to the Borrower
(any such notice being expressly waived by the Borrower), to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by the Lender to or
for the credit or the account of the Borrower against any and all of the
Obligations, irrespective of whether or not the Lender shall have made any
demand under this Agreement and although such Obligations may be unmatured. The
rights of the Lender under this Section 7.12 are in addition to all other rights
and remedies (including other rights of set-off or pursuant to any banker's
lien) that the Lender may have.
SECTION 7.13    [Intentionally omitted].


04121343.4    28

--------------------------------------------------------------------------------




SECTION 7.14    Submission to Jurisdiction. The Borrower irrevocably
(a) acknowledges that this Agreement will be accepted by the Lender and
performed by the Borrower in the State of Alabama; (b) submits to the
jurisdiction of each state or federal court sitting in Jefferson County, Alabama
(collectively, the "Courts") over any suit, action or proceeding arising out of
or relating to this Agreement or any of the other Credit Documents
(individually, an "Agreement Action"); (c) waives, to the fullest extent
permitted by law, any objection or defense that the Borrower may now or
hereafter have based on improper venue, lack of personal jurisdiction,
inconvenience of forum or any similar matter in any Agreement Action brought in
any of the Courts; (d) agrees that final judgment in any Agreement Action
brought in any of the Courts shall be conclusive and binding upon the Borrower
and may be enforced in any other court to the jurisdiction of which the Borrower
is subject, by a suit upon such judgment; (e) consents to the service of process
on the Borrower in any Agreement Action by the mailing of a copy thereof by
registered or certified mail, postage prepaid, to the Borrower at the Borrower's
address designated in or pursuant to Section 7.1; (f) agrees that service in
accordance with Section 7.14(e) shall in every respect be effective and binding
on the Borrower to the same extent as though served on the Borrower in person by
a person duly authorized to serve such process; and (g) AGREES THAT THE
PROVISIONS OF THIS SECTION, EVEN IF FOUND NOT TO BE STRICTLY ENFORCEABLE BY ANY
COURT, SHALL CONSTITUTE "FAIR WARNING" TO THE BORROWER THAT THE EXECUTION OF
THIS AGREEMENT MAY SUBJECT THE BORROWER TO THE JURISDICTION OF EACH STATE OR
FEDERAL COURT SITTING IN JEFFERSON COUNTY, ALABAMA WITH RESPECT TO ANY AGREEMENT
ACTIONS, AND THAT IT IS FORESEEABLE BY THE BORROWER THAT THE BORROWER MAY BE
SUBJECTED TO THE JURISDICTION OF SUCH COURTS AND MAY BE SUED IN THE STATE OF
ALABAMA IN ANY AGREEMENT ACTIONS. Nothing in this Section 7.14 shall limit or
restrict the Lender's right to serve process or bring Agreement Actions in
manners and in courts otherwise than as herein provided.
SECTION 7.15    Usury Laws. Any provision of this Agreement or any of the other
Credit Documents to the contrary notwithstanding, the Borrower and the Lender
agree that they do not intend for the interest or other consideration provided
for in this Agreement and the other Credit Documents to be greater than the
maximum amount permitted by applicable law. Regardless of any provision in this
Agreement or any of the other Credit Documents, the Lender shall not be entitled
to receive, collect or apply, as interest on the Obligations, any amount in
excess of the maximum rate of interest permitted to be charged under applicable
law until such time, if any, as that interest, together with all other interest
then payable, falls within the then applicable maximum lawful rate of interest.
If the Lender shall receive, collect or apply any amount in excess of the then
maximum rate of interest, the amount that would be excessive interest shall be
applied first to the reduction of the principal amount of the Obligations then
outstanding in the inverse order of maturity, and second, if such principal
amount is paid in full, any excess shall forthwith be returned to the Borrower.
In determining whether the interest paid or payable under any specific
contingency exceeds the highest lawful rate, the Borrower and the Lender shall,
to the maximum extent permitted under applicable law, (a) characterize any
nonprincipal payment as an expense, fee or premium rather than as interest, (b)
exclude voluntary prepayments and the effects thereof, (c) consider all the
Obligations as one general obligation of the Borrower, and (d) "spread" the
total amount of the


04121343.4    29

--------------------------------------------------------------------------------




interest throughout the entire term of the Notes so that the interest rate is
uniform throughout the entire term of the Revolving Note.
SECTION 7.16    Termination. This Agreement shall continue until the Obligations
shall have been paid in full and the Lender shall have no obligation to make any
further Advances or extend any other credit hereunder. This Agreement, and the
obligations of the Borrower hereunder, shall continue to be effective, or be
automatically reinstated, as the case may be, if at any time payment in whole or
in part of any payment made with respect to the Obligations is rescinded or must
otherwise be restored or returned to the person making such payment upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of such
person, or upon or as a result of the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to such person or with
respect to any part of the property thereof, or otherwise, all as though such
payment had not been made.
SECTION 7.17    WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY (1) IRREVOCABLY
AND UNCONDITIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OR COUNTERCLAIM OF ANY TYPE AS TO ANY MATTER ARISING DIRECTLY OR
INDIRECTLY OUT OF OR WITH RESPECT TO THIS AGREEMENT, ANY OF THE OTHER FINANCING
DOCUMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH AND
(2) AGREE THAT ANY PARTY MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED FOR AGREEMENT BETWEEN
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR
CONTROVERSY OF ANY KIND WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
SECTION 7.18    PATRIOT Act Compliance. The Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, the Lender is required to
obtain, verify and record information that identifies the Borrower and each
Person signing the Credit Documents on behalf of the Borrower, which information
includes the name and address of the Borrower and each Person signing the Credit
Documents on behalf of the Borrower and other information that will allow the
Lender to identify the Borrower and each Person signing the Credit Documents on
behalf of the Borrower in accordance with the Patriot Act.




[Remainder of page intentionally left blank]


04121343.4    30

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
dated as of August 31, 2017 and to be duly executed and delivered.


INFINITY PROPERTY AND CASUALTY CORPORATION, an Ohio corporation




By:    /s/ Samuel J. Simon                
Name:    Samuel J. Simon                
Its:    President and General Counsel        


INFINITY INSURANCE COMPANY, an Indiana insurance corporation




By:    /s/ Samuel J. Simon                
Name:    Samuel J. Simon                
Its:    Senior Vice President and Secretary        










04121343.4    31

--------------------------------------------------------------------------------






REGIONS BANK




By:    /s/ Peter Wesemeier                
Its:    Managing Director                




04121343.4    32

--------------------------------------------------------------------------------




LIST OF EXHIBITS


Exhibit A    Credit Documents
Exhibit B    Compliance Certificate










04121343.4    33

--------------------------------------------------------------------------------






EXHIBIT A
Credit Documents


The "Credit Documents" referred to in this Agreement include this Agreement and
the Revolving Note.






04121343.4    A-1

--------------------------------------------------------------------------------






EXHIBIT B
COMPLIANCE CERTIFICATE
To:    Regions Bank, as Lender in the
Credit Agreement described below
This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated August 31, 2017 (as amended, modified,
renewed or extended from time to time, the “Agreement”) between Infinity
Property and Casualty Corporation, an Ohio corporation (“IPCC”), Infinity
Insurance Company (“IIC”; IPCC and IIC are together referred to as the
“Borrower”), and Regions Bank, an Alabama banking corporation (the “Lender”).
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ________________ of IPCC.
2.    I have reviewed the terms of the Agreement and have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of IPCC during the accounting period covered by the attached
financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes a default
or Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate, except as
set forth below.
4.    Schedule I attached hereto sets forth the financial data and computations
evidencing IPCC’s compliance with certain covenants of the Agreement, all of
which data and computations are true, complete and correct.


Described below are the exceptions, if any to paragraph 3 listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action IPCC has taken, is taking or proposes to take with respect to each
such condition or event:


                                                
                                                
                                                


The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of ____________,
20_____.


                                                    
of Infinity Property
and Casualty Corporation


04121343.4    B-1

--------------------------------------------------------------------------------




Infinity Property and Casualty Corporation
Compliance Certificate
As of ________________, 20_____




1.    Section 5.15(a) – Leverage Ratio


a.    Total debt    _______________
b.    Shareholders’ equity    _______________
c.    Unrealized gains and losses    _______________
d.    a plus b minus c    _______________
e.    ratio of a to d    _______________
f.    permitted ratio: must be less than or equal to 35%    _______________




2.    Section 5.15(b) – Interest Coverage Ratio


a.    Net income of IPCC for twelve month period
preceding the applicable date    _______________
b.    Extraordinary items for the twelve month period
preceding the applicable date    _______________
c.    Interest Expense for the twelve month period
preceding the applicable date    _______________
d.    Federal and State income taxes incurred during such
period    _______________
e.    a minus b, plus c plus d    _______________
f.    Total interest expense of IPCC for such period    _______________
g.    Ratio of e to f    _______________
h.    permitted ratio: no less than 2.0 to 1.0    _______________




3.    Section 5.15(c) – Authorized Control Level RBC
calculated only at fiscal year end, or December 31


a.    Total adjusted capital    _______________
b.    Authorized Control Level Risk Based Capital    _______________
c.    2.0 x b        _______________
d.    a minus c, must be greater than or equal to 0    _______________
e.    must be greater than or equal to 0    _______________


7830089.2


    

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SCHEDULE 3.17
The following is a list of subsidiaries of Infinity Property and Casualty
Corporation as of August 31, 2017. Except as otherwise noted, each entity is a
subsidiary of Infinity Property and Casualty Corporation, and if indented, a
subsidiary of the non-indented company listed above it.


 
 
 
Name of Company
Incorporated
Percentage of
Ownership
Hillstar Insurance Company
Indiana
100
Infinity Financial Centers, LLC
Delaware
100
Infinity Insurance Company
Indiana
100
Infinity Insurance Agency, Inc.
Georgia
100
Infinity Agency of Texas, Inc.
Texas
100
Infinity Assurance Insurance Company
Ohio
100
Infinity Auto Insurance Company
Ohio
100
Leader Group, Inc.
Ohio
100
Leader Managing General Agency, Inc.
Texas
100
Infinity Casualty Insurance Company
Ohio
100
Infinity County Mutual Insurance Company
Texas
(a)
Infinity Indemnity Insurance Company
Indiana
100
Infinity Preferred Insurance Company
Ohio
100
Infinity Reserve Insurance Company
Ohio
100
Infinity Safeguard Insurance Company
Ohio
100
Infinity Security Insurance Company
Indiana
100
Infinity Select Insurance Company
Indiana
100
Infinity Standard Insurance Company
Indiana
100
Infinity Property and Casualty Services, Inc.
Georgia
100
Casualty Underwriters, Inc.
Georgia
100
The Infinity Group, Inc.
Indiana
100

________________
(a)    Denotes company that is affiliated but not owned.


    